DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/8/2022 has been entered.
Withdrawn Rejections
The 35 U.S.C. § 103 rejection of claims 16, 17 and 21-30.
Allowable Subject Matter
Claims 16, 17 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 16 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a biological sample analyzer using a nanopore, comprising: a first chamber that stores a solvent; a baseboard including the nanopore; a heater disposed on a lower surface of the baseboard: a cooler disposed on an upper surface of the first chamber; a second chamber disposed at a position adjacent to the first chamber via the baseboard,; a biological sample guider; and a detector, wherein the biological sample guider guides the biological sample to the nanopore by Benard convection on the solvent in the first chamber, wherein the detector is configured to measure a pass-through frequency of the biological sample passing through the nanopore, and wherein a high temperature part of the Benard convection is 42°C or less as claimed. The Golovchenko reference is believed to represent the closet prior art for the reasons expressed in previous office actions. However, Golovchenko does not disclose wherein the biological sample guider guides the biological sample to the nanopore by Benard convection on the solvent in the first chamber and wherein a high temperature part of the Benard convection is 42°C or less as required by claim 16.
With respect to independent claim 28 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a biological sample analysis method using a nanopore comprising: a step of guiding a biological sample from a first chamber in which a solvent is stored, to a second chamber; a step of detecting, by a detector, the biological sample passing through the nanopore, wherein in the step of guiding the biological sample, the biological sample is guided to the nanopore by Benard convection on the solvent in the first chamber, based on a heater disposed on a lower surface of the first chamber and a cooler disposed on an upper surface of the first chamber, wherein the detector is configured to measure a pass-through frequency of the biological sample passing through the nanopore, and wherein a high temperature part of the Benard convection is 42°C or less as claimed. The Golovchenko reference is believed to represent the closet prior art for the reasons expressed in previous office actions. However, Golovchenko does not disclose a step of guiding the biological sample, the biological sample is guided to the nanopore by Benard convection on the solvent in the first chamber and wherein a high temperature part of the Benard convection is 42°C or less as required by claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796